DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgement is made of the terminal disclaimed filed and approved 7/7/22. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Note: This amendment is amending the claims entered after final 7/7/22.) 

	In the claims:
	9. (Currently Amended) An apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), and further wherein the sensor (1) is a capacitive pressure sensor, wherein the processing unit (5) is arranged and provided for measuring and/or storing a capacitance change of the capacitor (10, 20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is the dielectric layer (4) or the individual capacitor electrodes (10, 11), 
	characterised in that at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer (3) is arranged at least in some places on a side of at least one electrode (10, 11) and/or of the dielectric layer (4), facing away from the support material (13), 
	wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), 
	such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer (4), and 
	wherein a processing unit (5) measures and/or stores this change, so as to create a capacitive moisture sensor.

17. (Currently Amended) A method (200) for measuring pressure and/or humidity comprising;
	a) a first step in which at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) further comprises 
	at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), further characterised in that 
	at least one at least partially moisture-permeable and/or moisture-absorbing moisture layer (3) is arranged at least in part on a side, facing away from the support material (13), of the at least one electrode (10, 11) and/or of the dielectric layer (4), and
	wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the moisture at least partially hitting the dielectric layer (4), wherein a processing unit (4) measures and/or stores this change, so as to create a capacitive moisture sensor, and further wherein the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor (10, 20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is the dielectric layer (4) or the individual capacitor electrodes (10, 11), and
	b) a second step of measuring and reporting said change.

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes US10845213 (herein after “Nassar”) and Haick et al. (US9625341 herein after “Haick”)..
	Nassar and Haick teach a combined pressure and humidity sensor.  However, the measurement of pressure and humidity, as taught by both Haick and Nassar, are performed using separate electrodes/sensors.  Haick, Fig. 21A, claim 1: a pressure sensor, a temperature sensor, and a humidity sensor.  Nassar temperature sensor shown in Fig. 1(a), humidity sensor Fig. 1(b), pressure sensor designs in Fig. 1(d), 1(e).  These are not a single sensor which operates as a humidity sensor and a pressure sensor, rather the prior art teaches separate sensors to perform the separate measurement functions.  Therefore, the sensors of Haick and Nassar are not both a pressure and humidity sensor using the same electrodes on a flexible support. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	7/13/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861